Citation Nr: 1614003	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-22 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to VA educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from October 1988 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma, which denied eligibility to education benefits under the Montgomery GI Bill.  The RO in Seattle, Washington, currently has jurisdiction over the appeal.

In August 2012 and September 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for the Veteran to be afforded his requested Board hearing.  In March 2014, the Veteran was provided a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is currently in the Veteran's claims file.  

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.  The Veteran did not serve at least three years of continuous active duty, and his obligated period of active duty was not less than three years.

2.  The Veteran was not discharged or released from active duty for a service-connected disability, a pre-existing medical condition not characterized as a disability, hardship, the convenience of the Government after serving 30 months of a three (or more) year enlistment, or as a result of a reduction in force, or, for a physical or mental condition not characterized as a disability and not due to willful misconduct but that did interfere with the individual's performance of duty.


3.   The Veteran's delimiting date was December 23, 1998, and the Veteran did not file an education benefits claim or use his education benefits prior to this date.


CONCLUSION OF LAW

The criteria for basic eligibility to VA educational assistance benefits under 38 U.S.C.A. Chapter 30 have not been met.  38 U.S.C.A. §§ 3001-3021 (West 2014); 38 C.F.R. §§ 21.7042, 21.7130 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  There are certain situations, however, when the VCAA does not apply.  The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the VCAA can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Moreover, VA's General Counsel has held that the notice and duty to assist provisions of the VCAA are not applicable to a claim, as here, where it cannot be substantiated because there is no legal basis for it, or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  The VCAA does not apply to the present appeal.


II.  Chapter 30 - Montgomery GI Bill

The Veteran seeks Chapter 30 educational assistance benefits under the Montgomery GI Bill (MGIB).  The Veteran argues that he is eligible for Chapter 30 educational assistance benefits because he believes he entered the active military service with a left knee disability that was aggravated during his active military service.  He indicated that his discharge should have been due to existed prior to service (EPTS) and not convenience of government.  He also argues that he was discharged for a physical condition not characterized as a disability, and thus should be eligible for the educational benefits.  See Board hearing transcript.

Under 38 U.S.C.A. § 3011(a)(1)(A)  and 38 C.F.R. § 21.7042(a)(1), eligibility for the MGIB may be established when an individual first entered into active duty as a member of the Armed Forces after June 30, 1985.  The individual also must demonstrate that he or she served at least three years of continuous active duty, or at least two years if the individual's initial period of active duty is less than three years.  38 U.S.C.A. § 3011 (a)(1)(A)(i); 38 C.F.R. § 21.7042(a)(2).

The evidence of record indicated that the Veteran first entered into active duty on October 18, 1988.  Therefore, he meets the first requirement of 38 U.S.C.A. § 3011  and 38 C.F.R. § 21.7042.  However, he fails to satisfy the second requirement, as the evidence shows he did not serve for three years of continuous active duty, nor was his initial obligated period of active duty less than three years.  Based on his discharge date of December 23, 1988, the Veteran served just over two months of active duty.  See DD Form 214.  The Veteran was obligated to serve an enlistment term of four years as shown by the Department of Defense Data Record.  As the time period is less than the three years of continuous service on active duty required by law, entitlement to Chapter 30 educational assistance benefits may not be granted. 

The Board notes that an individual who does not qualify for Chapter 30 benefits under the above provision may nevertheless be entitled if he or she was discharged or released from active duty for a service-connected disability, a pre-existing medical condition not characterized as a disability, hardship, the convenience of the Government after serving 30 months of a three (or more) year enlistment, or as a result of a reduction in force, or, for a physical or mental condition not characterized as a disability and not due to willful misconduct but that did interfere with the individual's performance of duty.  See 38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(5).

In this regard, the Veteran's DD-214 Form documents that the Veteran was separated from the service because he "[d]id not meet the procurement Medical Fitness Standards - No Disability," and his character of service was "uncharacterized."  The Veteran was not discharged or released from active duty due to a service-connected disability, as the Veteran is not currently service-connected for any disabilities and the DD-214 Form does not document that the Veteran was discharged due to a service-connected disability.  The Veteran was also not discharged because of hardship, the convenience of the Government after serving 30 months of a three (or more) year enlistment, or as a result of a reduction in force.  The Veteran also does not allege, and the evidence does not document, that he was discharged from active duty because of a mental condition not characterized as a disability and not due to willful misconduct but that did interfere with the individual's performance of duty.  See 38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(5).

Thus, the essential question before the Board is whether the Veteran was discharged from active duty because of a pre-existing medical condition not characterized as a disability or was discharged from active duty because of a physical condition not characterized as a disability and not due to willful misconduct but that did interfere with the individual's performance of duty.  Id.  

In this regard, the Veteran's military entrance examination in August 1988 does not document any knee disabilities.  The Veteran was afforded an Entrance Physical Standards Board (ESPBD) proceeding in November 1988.  The proceeding states that the Veteran was unable to perform the standards of boot camp training (BCT) secondary to bilateral knee pain.  The proceeding states that the Veteran had a history of painful knees prior to service which limited his activities in sports.  He did not have a recent injury.  The Veteran was diagnosed with chondromalacia patella, and was given a permanent limited physical profile.  The proceeding found that the Veteran's chondromalacia patella EPTS and was not aggravated by his service.  The Veteran did not meet the retention standards or the medical fitness standards for enlistment.  Thus, it was recommended that the Veteran be separated from service.  The Veteran was then separated from the service in December 1988 because he "[d]id not meet the procurement Medical Fitness Standards - No Disability," and his character of service was "uncharacterized."  

Initially, the Board notes that as the chondromalacia patella was found to be pre-existing by the EPSBD proceeding and as the Veteran himself argued that his left knee disability pre-existed his service at his Board hearing, the Veteran's claim can be granted based on the theory of discharge because of a physical condition not characterized as a disability and not due to willful misconduct but that did interfere with the individual's performance of duty.  This theory involves a physical condition that did not pre-exist the military service.  See 38 U.S.C.A. 
§ 3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(5).

Thus, the only avenue left for the Veteran is to establish that his military discharge was due to a pre-existing medical condition not characterized as a disability.  Id.  In this regard, the Veteran's pre-existing chondromalacia patella is a disability.  It is not a congenital defect or a personality disorder - something that is not service-connected by VA.  38 C.F.R. § 3.303 (2015).

However, even assuming that chondromalacia patella is a disability for purposes of the education benefits exception, the delimiting date for the Veteran has passed.  

The law generally provides that educational assistance or supplemental educational assistance will not be provided to a veteran beyond ten years from the later of:  (i) the date of the veteran's last discharge or release from a period of active duty of 90 days or more of continuous service; (ii) the date of the veteran's last discharge or release from a shorter period of active duty if the discharge or release is because of a service-connected disability, a medical condition which preexisted such service and which VA determines is not service connected, hardship, or was involuntary for the convenience of the Government after October 1, 1987, as the result of a reduction in force; or, (iii) the date on which the veteran meets the requirements for four years service in the Selected Reserves found in 38 C.F.R. § 21.7042(b) (2015) and 38 C.F.R. § 21.7044(b) (2015).  See 38 U.S.C.A. § 3031(a) (West 2014); 38 C.F.R. § 21.7050(a) (2015).

Here, the Veteran did not serve a period of active duty of 90 days or more of continuous service and the Veteran did not serve in the Selected Reserves.  Thus, the Veteran's delimiting date would be calculated based on the date of the veteran's last discharge or release from a shorter period of active duty if the discharge or release is because of a service-connected disability, a medical condition which preexisted such service and which VA determines is not service connected, hardship, or was involuntary for the convenience of the Government after October 1, 1987, as the result of a reduction in force.  In this regard, the Veteran's last day of active duty was December 23, 1988.  Thus, the Veteran's delimiting date is December 23, 1998, ten years later.  The record does not document, and the Veteran does not allege, that he filed a claim for education benefits or used education benefits prior to December 23, 1998.  At his Board hearing, he testified that he was never in the Reserves and he first filed a claim for education benefits in 2010 (i.e., the current claim on appeal).  See Board hearing transcript.  The record also does not show, and the Veteran does not assert, that he filed for an extension of the ten-year delimiting period.  Accordingly, the Veteran's delimiting date of December 23, 1998, has passed and the Veteran is not entitled to educational assistance anymore, even if the Board were to find that he met the requirements established above.  See 38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(5).

The Board acknowledges that the Veteran testified that he was not informed of the delimiting date regarding his education benefits.  See Board hearing transcript.  However, this makes no difference to the outcome of the case as this fact does not alter the outcome of the case as the law is clear, and there is no ability on the part of the Board to apply equitable standards to this requirement.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

Having carefully reviewed the record, the Board concludes that the Veteran does not meet the cited criteria, including based on an exception, to establish basic eligibility for education benefits under Chapter 30, Title 38, United States Code.  Thus, in light of the foregoing, the Veteran is not eligible for Chapter 30 benefits under 38 U.S.C.A. § 3011(a)(1)(B).

The Veteran's contentions with respect to his eligibility, specifically for benefits under Chapter 30, have been sympathetically considered, in addition to the Web article submitted by him regarding his current knee condition, but in this case, the applicable law and regulations as written preclude a grant of benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey, 6 Vet. App. at 425.  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The Board is without the authority to disregard the applicable law, notwithstanding any extenuating circumstances that may have existed at the relevant time in question.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested education benefit.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim of entitlement to VA educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill) is denied.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


